DETAILED ACTION
This communication is responsive to Application No. #16/929165 filed on July 15, 2020. Claims 1-10 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the claim recited the limitation, “wherein the processor controls to monitoring an acquisition state of the communication data …” (Emphasis added).  It is unclear what the processor is intended to perform on the communication data.  For purposes of examination, the Examiner has interpreted the limitation to read, “monitors usage of the communication data …” (Emphasis added).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surcouf et.al. (US Patent Application Publication, 20190158456, hereinafter, “Surcouf”).
Regarding claim 1, Surcouf teaches:
A device comprising (Surcouf: cache 104.  Fig. 1 and ¶ [0017]): 
a memory (Surcouf: memory 202.  Fig. 2); and
a processor coupled to the memory and configured to (Surcouf: processing unit 201.  Fig. 2): 
when detecting that an operational state of the device coupled to information-centric networking  (Surcouf: In an Information Centric Networking paradigm, addressing in the network is arranged around the information itself. Systems and methods described herein address problems arising from the interaction between IP and ICN networking models. In particular, in an IPv6 Content Networking (6CN) context.  ¶ [0059]) is an overload state, select a certain terminal (Surcouf: if the nearest cache [i.e., the device]  to the client [i.e., a certain terminal] is congested [i.e., overloaded] and another cache has the content and is not far, a decision could be to delegate the data distribution to the latter [i.e., select another device to serve the client/terminal].  Fig. 7 and ¶ [0071]) from a terminal group accommodated by the device (Surcouf: The communication links shown are exemplary, but clients 703a-c [i.e., terminals/terminal group] can communicate with any part of the network, at least via another element in the network, all having access to the servers at least via one or more cache.  Fig. 7 and ¶ [0066]); and
switch an accommodation destination of the certain terminal to another device adjacent to the device (Surcouf: if the nearest cache [i.e., the device]  to the client [i.e., the certain terminal] is congested and another cache [i.e., another device] has the content and is not far, a decision could be to delegate the data distribution to the latter [switching to another cache; i.e., switch an accommodation destination].  Fig. 7 and ¶ [0071]).

Regarding claim 10, Surcouf teaches:
A communication method comprising:
when detecting that an operational state of a device coupled to information-centric networking  (Surcouf: In an Information Centric Networking paradigm, addressing in the network is arranged around the information itself. Systems and methods described herein address problems arising from the interaction between IP and ICN networking models. In particular, in an IPv6 Content Networking (6CN) context.  ¶ [0059]) is an overload state, selecting a certain terminal (Surcouf: if the nearest cache [i.e., the device]  to the client [i.e., a certain terminal] is congested [i.e., overloaded] and another cache has the content and is not far, a decision could be to delegate the data distribution to the latter [i.e., select another device to serve the client/terminal].  Fig. 7 and ¶ [0071]) from a terminal group accommodated by the device (Surcouf: The communication links shown are exemplary, but clients 703a-c [i.e., terminals/terminal group] can communicate with any part of the network, at least via another element in the network, all having access to the servers at least via one or more cache.  Fig. 7 and ¶ [0066]); and
switching an accommodation destination of the certain terminal to another device adjacent to the device (Surcouf: if the nearest cache [i.e., the device]  to the client [i.e., the certain terminal] is congested and another cache [i.e., another device] has the content and is not far, a decision could be to delegate the data distribution to the latter [switching to another cache; i.e., switch an accommodation destination].  Fig. 7 and ¶ [0071]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Surcouf in view of Xu et.al. (US Patent Application Publication, 20140181226, hereinafter, “Xu”).
Regarding claim 2, Surcouf discloses on the features with respect to claim 1 as outlined above.
Surcouf does not explicitly teach:
wherein the memory stores a table for managing routing information of communication data, and the processor detects an overload of the device when an amount of traffic of the communication data is greater than or equal to a threshold. 
However, in the same field of endeavor, Xu teaches:
wherein the memory stores a table for managing routing information of communication data, and the processor detects an overload of the device when an amount of traffic of the communication data is greater than or equal to a threshold (Xu: the CCN [Content Centric Network] node may determine FIB [Forwarding Information Base;  i.e., routing information] destination faces whose congestion impact is greater than a threshold.  Fig. 11 and ¶ [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Surcouf to include the features as taught by Xu above in order to prevent an interest message being sent on congestion links in a Content Centric Network (CCN). (Xu, ¶ [0008]).

Regarding claim 4, Surcouf-Xu discloses on the features with respect to claim 2 as outlined above.
Surcouf further teaches:
wherein the processor selects, as the certain terminal, a terminal that is requesting the communication data, in the terminal group (Surcouf: if the nearest cache to the client [i.e., a certain terminal] is congested and another cache has the content and is not far, a decision could be to delegate the data distribution to the latter [i.e., select another device to serve the client/terminal].  Fig. 7 and ¶ [0071]).

Regarding claim 5, Surcouf-Xu discloses on the features with respect to claim 2 as outlined above.
Surcouf further teaches:
wherein the processor selects, as the certain terminal, a terminal that is providing the communication data, in the terminal group (Surcouf: if the nearest cache to the client and another cache has the content and is not far, a decision could be to delegate the data distribution to the latter [i.e., select another device [i.e., terminal] to serve the requesting client/terminal].  Fig. 7 and ¶ [0071]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Surcouf-Xu in view of Ravindran et.al. (International Patent Publication, WO2013010006A2, hereinafter, “Ravindran”).
Regarding claim 3, Surcouf-Xu discloses on the features with respect to claim 2 as outlined above.
Surcouf-Xu does not explicitly teach:
wherein the processor deletes the routing information for the certain terminal from the table after switching the accommodation destination of the certain terminal. 
However, in the same field of endeavor, Ravindran teaches:
wherein the processor deletes the routing information for the certain terminal from the table after switching the accommodation destination of the certain terminal (Ravindran: At step 307, the PA of BS2 may delete the FIB entry [forwarding information base; i.e., routing information] for the MN 110.  Fig. 3 and ¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Surcouf-Xu to include the features as taught by Ravindran above in order to support seamless mobility for a mobile node (MN). (Ravindran, ¶ [0005]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Surcouf-Xu in view of Zhou et.al. (US Patent Application Publication, 20140112306, hereinafter, “Zhou”).
Regarding claim 6, Surcouf-Xu discloses on the features with respect to claim 2 as outlined above.
Surcouf-Xu does not explicitly teach:
wherein the processor controls to monitoring an acquisition state of the communication data for the terminal group and selects, as the certain terminal, a terminal that has not acquired a largest number of pieces of the communication data, in the terminal group. 
However, in the same field of endeavor, Zhou teaches:
wherein the processor controls to monitoring an acquisition state of the communication data for the terminal group and selects, as the certain terminal, a terminal that has not acquired a largest number of pieces of the communication data, in the terminal group (Zhou: Femto UEs with greater resource usage on cellular system may have higher priority for switching to WLAN system than femto UEs with less resource usage on cellular system.  ¶ [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Surcouf-Xu to include the features as taught by Zhou above in order to efficiently support communication for the UEs via the multiple wireless systems. (Zhou, ¶ [0007]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Surcouf-Xu in view of Smith et.al. (Foreign Patent Application Publication, CN105247910A, hereinafter, “Smith”).
Regarding claim 7, Surcouf-Xu discloses on the features with respect to claim 2 as outlined above.
Surcouf-Xu does not explicitly teach:
wherein the processor selects, as the certain terminal, a terminal having a smallest delay tolerance for the communication data in the terminal group. 
Smith teaches:
wherein the processor selects, as the certain terminal, a terminal having a smallest delay tolerance for the communication data in the terminal group (Smith: the processing core may ... select devices grouped into the "users with delay-sensitive applications" sub-category. In block 3006, the processing core may initiate handover of the selected device to an uncongested eNodeB.  Fig. 30 and ¶ [0340]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Surcouf-Xu to include the features as taught by Smith above in order to reduce congestion of the eNodeB. (Smith, ¶ [0006]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Surcouf-Xu in view of Yuan et.al. (US Patent Application Publication, 20200296044, hereinafter, “Yuan”).
Regarding claim 8, Surcouf-Xu discloses on the features with respect to claim 2 as outlined above.
Surcouf-Xu does not explicitly teach:
wherein the processor manages, for each certain time slot, log information of the communication data of the terminal group, detects a terminal having a largest amount of traffic in the terminal group from the log information in the time slot including a time point at which the overload is detected, and selects the detected terminal as the certain terminal. 
However, in the same field of endeavor, Yuan teaches:
wherein the processor manages, for each certain time slot, log information of the communication data of the terminal group, detects a terminal having a largest amount of traffic in the terminal group from the log information in the time slot including a time point at which the overload is detected, and selects the detected terminal as the certain terminal (Yuan: before the selection module randomly selects the candidate paths, perform the following operations for any TOR switch in the DCN in a first period randomly selecting a first path and a second path corresponding to the TOR switch, where both the first path and the second path are paths whose start ends are the first TOR switch and termination ends are the TOR switch, obtaining a historical path corresponding to the TOR switch, where a start end of the historical path corresponding to the TOR switch is the first TOR switch, and a termination end is the TOR switch, recording, in a pre-established path status table, information about the first path corresponding to the TOR switch, the second path corresponding to the TOR switch, and the historical path corresponding to the TOR switch, and detecting and recording, in the path status table, load of the first path, load of the second path, and load of the historical path.  ¶ [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Surcouf-Xu to include the features as taught by Yuan above in order to implement load balancing of a plurality of paths in a large-scale DCN [data center network] network. (Yuan, ¶ [0006]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Surcouf in view of Torres et.al. (US Patent Application Publication, 20180098248, hereinafter, “Torres”).
Regarding claim 9, Surcouf discloses on the features with respect to claim 1 as outlined above.
Surcouf does not explicitly teach:
wherein the processor, when detecting the overload state after the accommodation destination of the certain terminal is switched, switches back the accommodation destination of the certain terminal to a device serving as a switching source before switching for the certain terminal. 
Torres teaches:
wherein the processor, when detecting the overload state after the accommodation destination of the certain terminal is switched, switches back the accommodation destination of the certain terminal to a device serving as a switching source before switching for the certain terminal (Torres: Given unsustained congestion in path A and where latency considerations matter for a given priority (e.g., Medium), move back from path A to path B if path A can handle the additional traffic.  Fig. 2 and ¶ [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Surcouf to include the features as taught by Torres above in order to adjust the routes taken for certain traffic priorities based on path congestion. (Torres, ¶ [0091]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416